Name: Council Regulation (EC) No 3256/94 of 22 December 1994 amending Regulation (EEC) No 1657/93 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products intended to equip the free zones of the Azores and Madeira
 Type: Regulation
 Subject Matter: tariff policy;  regions of EU Member States;  EU finance;  industrial structures and policy
 Date Published: nan

 Avis juridique important|31994R3256Council Regulation (EC) No 3256/94 of 22 December 1994 amending Regulation (EEC) No 1657/93 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products intended to equip the free zones of the Azores and Madeira Official Journal L 339 , 29/12/1994 P. 0001 - 0007 Finnish special edition: Chapter 2 Volume 13 P. 0179 Swedish special edition: Chapter 2 Volume 13 P. 0179 COUNCIL REGULATION (EC) No 3256/94 of 22 December 1994 amending Regulation (EEC) No 1657/93 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products intended to equip the free zones of the Azores and MadeiraTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Regulation (EEC) No 1657/93 (2) introduces a temporary suspension of the autonomous Common Customs Tariff duties on certain industrial products intended to equip the free zones of the Azores and Madeira; Whereas the Portuguese authorities have asked for the suspension of Common Customs Tariff duties on capital goods other than those covered by Regulation (EEC) No 1657/93; whereas the grounds for this request are the increase in the number of firms operating in the free zone of Madeira and the diversification of local economic activities; Whereas Council Decision 91/315/EEC of 26 June 1991 setting up a programme of options specific to the remote and insular nature of Madeira and the Azores (Poseima) (3) acknowledges the role of the free zones in the economic development of the areas in question and highlights the advisability of adopting specific customs measures to help boost these free zones; Whereas it transpires from the information provided by the Portuguese authorities that, since the entry into force of Regulation (EEC) No 1657/93, new economic activities are starting up in the free zone of Madeira; whereas capital goods are needed to maintain these activities; whereas it therefore seems justified to suspend Common Customs Tariff duties on these products when they are imported into Madeira and the Azores for the free zones of these regions; whereas the Annex to Regulation (EEC) No 1657/93 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 1657/93 shall be replaced by the text of the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1994. For the Council The President H. SEEHOFER (1) Opinion delivered on 16 December 1994 (not yet published in the Official Journal of the European Communities). (2) OJ No L 158, 30. 6. 1993, p. 1. (3) OJ No L 171, 29. 6. 1991, p. 10. ANNEX "" ID="1">18.0300> ID="2">6804> ID="3">Millstones, grindstones, grinding wheels and the like, without frameworks, for grinding, sharpening, polishing, trueing or cutting, hand-sharpening or polishing stones, and parts thereof, of neutral stone, of agglomerated natural or artificial abrasives, or of ceramics, with or without parts of other materials"> ID="1">18.0302> ID="2">7308> ID="3">Structures (excluding prefabricated buildings of heading No 9406) and parts of structures (for example, bridges and bridge-sections, lock-gates, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, shutters, balustrades, pillars and columns), or iron or steel; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel"> ID="1">18.0304> ID="2">7309 00> ID="3">Reservoirs, tanks, vats and similar containers for any material (other than compressed or liquefied gas), of iron or steel, of a capacity exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment"> ID="1">18.0306> ID="2">7310 other than 7310 21 10> ID="3">Tanks, casks, drums, cans, boxes and similar containers, for any material (other than compressed or liquefied gas), of iron or steel, of a capacity not exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment, other than cans of a kind used for preserving food and drink"> ID="1">18.0308> ID="2">7311 00> ID="3">Containers for compressed or liquefied gas, of iron or steel"> ID="1">18.0310> ID="2">7322> ID="3">Radiators for central heating, not electrically heated, and parts thereof, of iron or steel; air heaters and hot air distributors (including distributors which can also distribute fresh or conditioned air), not electrically heated, incorporating a motor-driven fan or blower, and parts thereof, of iron or steel"> ID="1">18.0312> ID="2">7610> ID="3">Aluminium structures (excluding prefabricated buildings of heading No 9406) and parts of structures (for example, bridges and bridge-sections, towers, lattice masts, roofs, roofing framework, doors and windows and their frames and thresholds for doors, balustrades, pillars and columns); aluminium plates, rods, profiles, tubes and the like, prepared for use in structures"> ID="1">18.0314> ID="2">7611 00 00> ID="3">Aluminium reservoirs, tanks, vats and similar containers, for any material (other than compressed or liquefied gas), of a capacity exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment"> ID="1">18.0316> ID="2">7612> ID="3">Aluminium casks, drums, cans, boxes and similar containers (including rigid or collapsible tubular containers), for any material (other than compressed or liquefied gas), of a capacity not exceeding 300 litres, whether or not heat-insulated, but not fitted with mechanical or thermal equipment"> ID="1">18.0318> ID="2">7613 00 00> ID="3">Aluminium containers for compressed or liquefied gas"> ID="1">18.0320> ID="2">8202> ID="3">Hand saws; blades for saws of all kinds (including slitting, slotting or toothless saw blades)"> ID="1">18.0322> ID="2">8203> ID="3">Files, rasps, pliers (including cutting pliers), pincers, tweezers, metal cutting shears, pipe-cutters, bolt croppers, perforating punches and similar hand tools"> ID="1">18.0324> ID="2">8204> ID="3">Hand-operating spanners and wrenches (including torque meter wrenches but not including tap wrenches); interchangeable spanner sockets, with or without handles"> ID="1">18.0326> ID="2">8205> ID="3">Hand tools (including glaziers' diamonds), not elsewhere specified or included; blow lamps; vices, clamps and the like, other than accessories for and parts of, machine tools; anvils; portable forges; hand or pedal-operated grinding wheels with frameworks"> ID="1">18.0328> ID="2">8207> ID="3">Interchangeable tools for hand tools, whether or not power-operated, or for machine-tools (for example, for pressing, stamping, punching, tapping, threading, drilling, boring, broaching, milling, turning or screw driving), including dies for drawing or extruding metal, and rock drilling or earth boring tools"> ID="1">18.0330> ID="2">8208 other than 8208 40 00> ID="3">Knives and cutting blades, for machines or for mechanical appliances other than agricultural, horticultural or forestry machines"> ID="1">18.0332> ID="2">8209 00> ID="3">Plates, sticks, tips and the like for tools, unmounted, of sintered metal carbides or cermets"> ID="1">18.0334> ID="2">8210 00> ID="3">Hand-operated mechanical appliances, weighing 10 kg or less, used in the preparation, conditioning or serving of food or drink"> ID="1">18.0336> ID="2">8303 00> ID="3">Armoured or reinforced safes, strong-boxes and doors and safe deposit lockers for strong-rooms, can or deed boxes and the like, of base metal"> ID="1">18.0338> ID="2">8304 00 00> ID="3">Filing cabinets, card-index cabinets, paper trays, paper rests, pen trays, office-stamp stands and similar office or desk equipment, of base metal, other than office furniture of heading No 9403"> ID="1">18.0340> ID="2">8402> ID="3">Steam or other vapour generating boilers (other than central heating hot water boilers capable also of producing low pressure steam); super-heated water boilers"> ID="1">18.0342> ID="2">8403> ID="3">Central heating boilers other than those of heading No 8402"> ID="1">18.0344> ID="2">8404> ID="3">Auxiliary plant for use with boilers of heading No 8402 or 8403 (for example, economizers, super-heaters, soot removers, gas recoverers); condensers for steam or other vapour power units"> ID="1">18.0346> ID="2">8405> ID="3">Producer gas or water gas generators, with or without their purifiers; acetylene gas generators and similar water process gas generators, with or without their purifiers"> ID="1">18.0348> ID="2">8406> ID="3">Steam turbines and other vapour turbines"> ID="1">18.0350> ID="2">8407> ID="3">Spark-ignition reciprocating or rotary internal combustion piston engines"> ID="1">18.0352> ID="2">8408> ID="3">Compression-ignition internal combustion piston engines (diesel or semi-diesel engines)"> ID="1">18.0354> ID="2">8409> ID="3">Parts suitable for use solely or principally with the engines of heading No 8407 or 8408"> ID="1">18.0356> ID="2">8413> ID="3">Pumps for liquids, whether or not fitted with a measuring device; liquid elevators"> ID="1">18.0358> ID="2">8414> ID="3">Air or vacuum pumps, air or other gas compressors and fans; ventilating or recycling hoods incorporating a fan, whether or not fitted with filters"> ID="1">18.0360> ID="2">8415> ID="3">Air conditioning machines, comprising a motor-driven fan and elements for changing the temperature and humidity, including those machines in which the humidity cannot be separately regulated"> ID="1">18.0362> ID="2">8416> ID="3">Furnace burner for liquid fuel, for pulverized solid fuel or for gas; mechanical stokers, including their mechanical grates, mechanical ash dischargers and similar appliances"> ID="1">18.0364> ID="2">8417> ID="3">Industrial or laboratory furnaces and ovens, including incinerators, non-electric"> ID="1">18.0366> ID="2">8418> ID="3">Refrigerators, freezers and other refrigerating or freezing equipment, electric or other; heat pumps other than air conditioning machines of heading No 8415"> ID="1">18.0368> ID="2">8419> ID="3">Machinery, plant or laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of temperature such as heating, cooking, roasting, distilling, rectifying, sterilizing, pasteurizing, steaming, drying, evaporating, vapourizing, condensing or cooling other than machinery or plant of a kind used for domestic purposes; instantaneous or storage water heaters, non-electric"> ID="1">18.0370> ID="2">8420> ID="3">Calendering or other rolling machines, other than for metals or glass, and cylinders therefor"> ID="1">18.0372> ID="2">8421> ID="3">Centrifuges, including centrifugal dryers; filtering or purifying machinery and apparatus, for liquids or gases"> ID="1">18.0374> ID="2">8422> ID="3">Dish-washing machines; machinery for cleaning or drying bottles or other containers; machinery for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers; other packing or wrapping machinery, machinery for serating beverages"> ID="1">18.0376> ID="2">8423 other than 8423 10 10> ID="3">Weighing machinery (excluding balances of a sensitivity of 5 cg or better), including weight operated counting or checking machines; weighing machine weights of all kinds other than household scales"> ID="1">18.0378> ID="2">8423 other than 8424 81 10> ID="3">Mechanical appliances (whether or not hand-operated) for projecting, dispersing or spraying liquids or powders; fire extinguishers, whether or not charged; spray guns and similar appliances; steam or sand blasting machines and similar jet projecting machines other than watering appliances"> ID="1">18.0380> ID="2">8425> ID="3">Pulley tackle and hoists other than skip hoists; winches and capstans; jacks"> ID="1">18.0382> ID="2">8426> ID="3">Ships' derricks; cranes, including cable cranes; mobile lifting frames, straddle carriers and works trucks fitted with a crane"> ID="1">18.0384> ID="2">8427> ID="3">Fork-lift trucks; other works trucks fitted with lifting or handling equipment"> ID="1">18.0386> ID="2">8428> ID="3">Other lifting, handling, loading or unloading machinery (for example, lifts, escalators, conveyors, teleferics)"> ID="1">18.0388> ID="2">8437> ID="3">Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables; machinery used in the milling industry or for the working of cereals or dried leguminous vegetables, other than farm-type machinery"> ID="1">18.0390> ID="2">8438> ID="3">Machinery, not specified or included elsewhere in this chapter, for the industrial preparation or manufacture of food or drink, other than machinery for the extraction or preparation of animal or fixed vegetable fats or oils"> ID="1">18.0392> ID="2">8439> ID="3">Machinery for making pulp of fibrous cellulosic material or for making or finishing paper or paperboard"> ID="1">18.0394> ID="2">8440> ID="3">Book-binding machinery, including book-sewing machines"> ID="1">18.0396> ID="2">8441> ID="3">Other machinery for making up paper pulp, paper or paperboard, including cutting machines of all kinds"> ID="1">18.0398> ID="2">8443> ID="3">Printing machinery; machines for uses ancillary to printing"> ID="1">18.0400> ID="2">8444 00> ID="3">Machines for extruding, drawing, texturing or cutting man-made textile materials"> ID="1">18.0402> ID="2">8445> ID="3">Machines for preparing textile fibres; spinning, doubling or twisting machines and other machinery for producing textile yarns; textile reeling or winding (including weft-winding) machines and machines for preparing textile yarns for use on the machines of heading No 8446 or 8447"> ID="1">18.0404> ID="2">8446> ID="3">Weaving machines (looms) "> ID="1">18.0406> ID="2">8447> ID="3">Knitting machines, stitch-bonding machines and machines for making gimped yarn, tulle, lace, embroidery, trimmings, braid or net and machines for tufting"> ID="1">18.0408> ID="2">8448> ID="3">Auxiliary machinery for use with machines of heading No 8444, 8445, 8446 or 8447 (for example, dobbies, Jacquards, automatic stop motions, shuttle changing mechanisms); parts and accessories suitable for use solely or principally with the machines of this heading or of heading No 8444, 8445, 8446 or 8447 (for example, spindles and spindle flyers, card clothing, combs, extruding nipples, shuttles, healds and heald-frames, hosiery needles)"> ID="1">18.0410> ID="2">8450> ID="3">Household or laundry-type washing machines, including machines which both wash and dry"> ID="1">18.0412> ID="2">8451> ID="3">Machinery (other than machines of heading No 8450) for washing, cleaning, wringing, drying ironing, pressing (including fusing presses), bleaching, dyeing, dressing, finishing, coating or impregnating textile yarns, fabrics or made-up textile articles and machines for applying the paste to the base fabric orother support used in the manufacture of floor coverings such as linoleum; machines for reeling, unreeling, folding, cutting or pinking textile fabrics"> ID="1">18.0414> ID="2">8452> ID="3">Sewing machines, other than book-sewing machines of heading No 8440; furniture, bases and covers specially designed for sewing machines; sewing machine needles"> ID="1">18.0416> ID="2">8453> ID="3">Machinery for preparing, tanning or working hides, skins or leather or for making or repairing footwear or other articles of hides, skins or leather, other than sewing machines"> ID="1">18.0418> ID="2">8456> ID="3">Machine-tools for working any material by removal of material, by laser or other light or photon beam, ultrasonic, electro-discharge, electro-chemical, electron beam, ionic-beam or plasma arc processes"> ID="1">18.0420> ID="2">8457> ID="3">Machining centres, unit construction machines (single station) and multi-station transfer machines, for working metal"> ID="1">18.0422> ID="2">8458> ID="3">Lathes for removing metal"> ID="1">18.0424> ID="2">8459> ID="3">Machine-tools (including way-type unit head machines) for drilling, boring, milling, threading or taping by removing metal, other than lathes of heading No 8458"> ID="1">18.0426> ID="2">8460> ID="3">Machine-tools for deburring, sharpening, grinding, honing, lapping, polishing or otherwise finishing metal, sintered metal carbides or cermets by means of grinding stones, abrasives or polishing products, other than gear cutting, gear grinding or gear finishing machines of heading No 8461"> ID="1">18.0428> ID="2">8461> ID="3">Machine-tools for planing, shaping, slotting, broaching, gear cutting, gear grinding or gear finishing, sawing, cutting-off and other machine-tools working by removing metal, sintered metal carbides or cermets, not elsewhere specified or included"> ID="1">18.0430> ID="2">8462> ID="3">Machine-tools (including presses) for working metal by forging, hammering or die-stamping; machine-tools (including presses) for working metal by bending, folding, straightening, flattening, shearing, punching or notching; presses for working metal or metal carbides, not specified above"> ID="1">18.0432> ID="2">8463> ID="3">Other machine-tools for working metal, sintered metal carbides or cermets, without removing material"> ID="1">18.0434> ID="2">8464> ID="3">Machine-tools for working stone, ceramics, concrete, asbestos-cement or like mineral materials or for cold working glass"> ID="1">18.0436> ID="2">8465> ID="3">Machine-tools (including machines for nailing, stapling, glueing or otherwise assembling) for working wood, cork, hard rubber, hard plastics or similar hard materials"> ID="2">8466> ID="3">Parts and accessories suitable for use solely or principally with the machines of heading Nos 8456 to 8465"> ID="1">18.0438> ID="2">8467> ID="3">Tools for working in the hand, pneumatic or with self-contained non-electric motor"> ID="1">18.0440> ID="2">8468> ID="3">Machinery and apparatus for soldering, brazing or welding, whether or not capable of cutting, other than those of heading No 8515; gas-operated surface tempering machines and appliances"> ID="1">18.0442> ID="2">8469> ID="3">Typewriters and word-processing machines"> ID="1">18.0444> ID="2">8470> ID="3">Calculating machines; accounting machines, postage-franking machines, ticket-issuing machines and similar machines, incorporating a calculating device; cash registers"> ID="1">18.0446> ID="2">8471> ID="3">Automatic data processing machinesa and units thereof; magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data, not elsewhere specified or included"> ID="1">18.0448> ID="2">8472> ID="3">Other office machines (for example, hectograph or stencil duplicating machines, addresingd machines, automatic banknote dispensers, coin-sorting machines, coin-counting or wrapping machines, pencil-sharpening machines, perforsting or stapling machines)"> ID="2">8474> ID="3">Machinery for sorting, screening, separating, washing, crushing, grinding, mixing or kneading earth, stone, ores or other mineral substances, in solid (including powder or paste) form; machinery for agglomerating, shaping or moulding solid mineral fuels, ceramic paste, unhardened cements, plastering materials or other mineral products in powder or paste form; machines for forming foundry moulds of sand"> ID="2">8475> ID="3">Machines for assembling electric or electronic lamps, tubes or valves or flashbulbs, in glass envelopes; machines for manufacturing or hot working glass or glassware"> ID="1">18.0450> ID="2">8477> ID="3">Machinery for working rubber or plastics or for the manufacture of products from these materials, not specified or included elsewhere in this chapter"> ID="1">18.0452> ID="2">8478> ID="3">Machinery for preparing or making-up tobacco, not specified or included elsewhere in this chapter"> ID="1">18.0454> ID="2">8480> ID="3">Moulding boxes for metal foundry; mould bases; moulding patterns; moulds for metal (other than ingot moulds), metal carbides, glass, mineral materials, rubber or plastics"> ID="1">18.0456> ID="2">8501> ID="3">Electric motors and generators (excluding generating sets)"> ID="2">8503> ID="3">Parts suitable for use solely or principally with the machines of heading No 8501 or 8502"> ID="2">8504> ID="3">Electrical transformers, static converters (for example, rectifiers) and inductors"> ID="1">18.0458> ID="2">8508 other than 8508 80 80> ID="3">Electro-mechanical tools for working in the hand, with self-contained electric motor other than hedge trimmers and lawn edge cutters"> ID="1">18.0460> ID="2">8514> ID="3">Industrial or laboratory electric (including induction or dielectric) furnaces and ovens; other industrial or laboratory induction or dielectric heating equipment"> ID="1">18.0462> ID="2">8515> ID="3">Electric (including electrically heated gas), lasser or other light or photon beam, ultrasonic, electron beam, magnetic pulse or plasma arc soldering, brazing or welding machines and apparatus, whether or not capable of cutting; electric machines and apparatus for hot spraying of metals or sintered metal carbides"> ID="1">18.0464> ID="2">8526> ID="3">Radar apparatus, radio navigational aid apparatus and radio remote control apparatus"> ID="2">8543> ID="3">Electrical machines and apparatus, having individual functions, not specified or included elsewhere in this Chapter"> ID="1">18.0466> ID="2">9009> ID="3">Photocopying apparatus incorporating an optical system or of the contact type and thermo-copying apparatus"> ID="1">18.0468> ID="2">9010> ID="3">Apparatus and equipment for photographic (including cinematographic) laboratories (including apparatus for the projection of circuit patterns on sensitised semi-conductor materials), not specified or included elsewhere in this Chapter; negatoscopes; projection screens"> ID="1">18.0470> ID="2">9017> ID="3">Drawing, marking-out mathematical calculating instruments (for example, drafting machines, pantographs, protractors, drawing sets, slide rules, disc calculators); instruments for measuring length, for use in the hand (for example, measuring rods and tapes, micrometers, callipers) not specified or included elsewhere in this chapter"> ID="1">18.0472> ID="2">9024> ID="3">Machines and appliances for testing the hardness, strenght, compressibility, elasticity or other mechanical properties of materials (for example, metals, wood, textiles, paper, plastics)"> ID="2">9025> ID="3">Hydrometers and similar floating instruments, thermometers, pyrometers, barometers, hygrometers and psychrometers, recording or not, and any combination of these instruments"> ID="1">18.0474> ID="2">9026> ID="3">Instruments and apparatus for measuring or checking the flow, level, pressure or other variables of liquids or gases (for example, flow meters, level gauges, manometers, heat meters), excluding instruments and apparatus of headings No 9014, 9015, 9028 or 9032"> ID="1">18.0476> ID="2">9027> ID="3">Instruments and apparatus for physical or chemical analysis (for example, polarimeters, refractometers, spectrometers, gas or smoke analysis apparatus); instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like; instruments and apparatus for measuring or checking quantities of heat, sound or light (including exposure meters); microtomes"> ID="1">18.0478> ID="2">9028> ID="3">Gas, liquid or electricity supply or production meters, including calibrating meters therefore"> ID="2">9030> ID="3">Oscilloscopes, spectrum analysers and other instruments and apparatus for measuring or checking electrical quantities, excluding meters of heading No 9028; instruments and apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or other ionizing radiations"> ID="2">9031> ID="3">Measuring or checking instruments, appliances and machines, not specified or included elsewhere in this Chapter; profile projectors"> ID="2">9032> ID="3">Automatic regulating or controlling instruments and apparatus"> ID="2">9033> ID="3">Parts and accessories (not specified or included elsewhere in this Chapter) for machines, appliances, instruments or apparatus of Chapter 90"> ID="1">18.0480> ID="2">9406> ID="3">Prefabricated buildings">